Citation Nr: 1624569	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck.  

2.  Entitlement to service connection for arthritis of the knees.  

3.  Entitlement to service connection for arthritis of the feet.  

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for an ankle disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to an in-service personal assault.  

7.  Entitlement to service connection for a back disability.  

8.  Entitlement to service connection for temporomandibular joint (TMJ), also claimed as a jaw injury.  

9.  Entitlement to service connection for fatigue.  

10.  Entitlement to service connection for hypertension.  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers.  

12.  Entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers.  

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to June 1976 in the Navy and from August 1977 to October 1977 in the Marine Corps, with additional periods of National Guard and Reserve service.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014, and a copy of the hearing transcript has been associated with the claims file.  

To the extent that additional evidence has been added to the claims file since the June 2012 Statement of the Case (SOC), the Veteran's previous representative submitted an May 2015 waiver of initial consideration of such evidence by the AOJ; therefore, such evidence has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issues of entitlement to service connection for arthritis of the neck, knees, and feet; a bilateral shoulder disability; an ankle disability; an acquired psychiatric disorder, to include PTSD due to an in-service personal assault; a back disability; TMJ, also claimed as a jaw injury; fatigue; hypertension; and an ulcer condition; as well as the issue of entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An August 1985 RO decision denied entitlement to service connection for duodenitis.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the August 1985 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1985 RO decision denying entitlement to service connection for duodenitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen a claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within an October 2008 notice letter sent to the Veteran.  Moreover, as the Board herein reopens and remands the claim of entitlement to service connection for an ulcer condition, further discussion of VA's duties to notify and to assist is unnecessary with respect to that issue.  


II.  New and Material Evidence - Ulcer Condition  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for duodenitis was previously denied in an August 1985 RO decision.  At that time, the RO found that his duodenitis existed prior to active service and was not permanently aggravated by active service.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 1985 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final August 1985 RO decision, evidence added to the record includes a July 2010 VA stomach, duodenum, and peritoneal adhesions examination and private treatment records from June 1985 (received by VA in May 2015) which document a positive ulcer diagnosis.  This evidence is new and material as it was not of record at the time of the last decision and it relates to a material element of the Veteran's claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers.  As the information submitted since the last final decision constitutes new and material evidence, the claims of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, is reopened.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for arthritis of the neck, knees, and feet; a bilateral shoulder disability; an ankle disability; an acquired psychiatric disorder, to include PTSD due to an in-service personal assault; a back disability; TMJ, also claimed as a jaw injury; fatigue; hypertension; and an ulcer condition; as well as his claim of entitlement to a TDIU rating.  Specifically, an adequate VA examination is warranted regarding his reopened claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers.  Additional development is required to fulfill VA's duty to assist with regard to corroborating the Veteran's reported in-service personal assault stressor event.  The Veteran's new representative, Florida Department of Veterans Affairs, must be also given the opportunity to submit evidence and/or argument in support of the Veteran's claims.  Finally, to the extent the Veteran's additional service connection claims remanded herein have been claimed as secondary to the reported in-service personal assault, they (as well as the Veteran's TDIU claim) are inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder, and must be deferred pending further development.  


I.  Service Connection - Ulcer Condition

As noted above, the Veteran's claim of entitlement to service connection for an ulcer condition, to include duodenitis and duodenal ulcers, has been reopened in light of new and material evidence added to the record, including June 1985 private treatment records documenting a diagnosis of ulcers and a July 2010 VA examination.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the July 2010 VA examiner stated that there was no medical documentation of an ulcer during the Veteran's active service or currently.  Moreover, he stated that the history of duodenal ulcer noted within problem lists in VA treatment records was incorrect as it was based upon the Veteran's own reported history without any medical corroboration by VA treatment providers.  

Significantly, private medical records which were subsequently added to the record document a June 1985 diagnosis of an ulcer.  As the prior VA examiner did not have the opportunity to address this diagnosis, the resulting July 2010 VA opinion is inadequate.  Therefore, upon remand, an adequate VA addendum opinion must be obtained which fully addresses all relevant evidence.  See Barr, 21 Vet. App. at 312.  


II.  Service Connection - Acquired Psychiatric Disorder 

The Veteran has consistently reported that his PTSD and other mental disorders are a result of an in-service personal assault; specifically, he has reported that he was attacked, beaten, knocked unconscious, and sexually assaulted by several men while serving in the Army National Guard of New Jersey at Fort Drum, New York in 1985.  

Notably, during the December 2014 Board hearing, the Veteran's attorney reported that he had been unable to obtain outstanding Army Criminal Investigation Command (CID) records regarding the reported in-service personal assault.  In November 2015, the Veteran stated that his previous attorney representative had not obtained relevant CID records.  Moreover, the record does not indicate that an attempt was made by the RO to obtain any outstanding CID records related to the Veteran's reported personal assault.  As it appears that there may be available private records pertinent to the Veteran's claim that are not associated with the claims folder, a remand is required to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Additionally, it does not appear that the RO has taken steps to corroborate the alleged personal assault based upon the Veteran's consistent and detailed reports by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any other relevant records repository.  The Board finds that the Veteran has submitted adequate information for VA to conduct a records search with the JSRRC or another relevant records repository for corroboration of the Veteran's reported in-service personal assault.  Based on the above, this matter must be remanded for stressor verification development.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.5.  


III.  Additional Service Connection & TDIU Claims

The Veteran has claimed that his arthritis of the neck, knees, and feet; a bilateral shoulder disability; an ankle disability; a back disability; TMJ; and fatigue are directly related to injuries as a result of his reported in-service personal assault.  Moreover, he asserts that his overall deteriorating health due to his claimed conditions prevents him from working.  The Veteran's lay statements in this regard are probative insofar as they report observable symptoms.  See Layno, supra.  

As the Veteran's additional service connection claims all pertain to his reported in-service personal assault, they are inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Similarly, the Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with his service connection claims remanded herein.  As such, remand of that claim is also warranted.  See id.  

Therefore, adjudication of these claims must be deferred pending the additional development directed herein regarding corroboration of the Veteran's reported in-service personal assault stressor event.  


IV.  Representation

In May 2016, the Veteran submitted a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which appoints Florida Department of Veterans Affairs (FDVA) as his current representative.  

Significantly, it appears that to date, FDVA has not been afforded the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or its equivalent, on the Veteran's behalf regarding his claims on appeal.  The purpose of VA Form 646 (Statement of Accredited Representative in Appealed Case) is to give a claimant's representative the opportunity to review an appeal and submit a statement regarding the appeal prior to certification to the Board.  VA Adjudication Procedure Manual (M21-1MR), Part I, Chapter 5, Section F, Paragraph 25.b  As a state service organization, FDVA is not located within the Board's offices, and thus, upon remand, FDVA must be given full opportunity to review the claims file and submit evidence and/or argument in support of the Veteran's claims on appeal.  See 38 C.F.R. § 20.600 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 2010 VA examiner regarding the Veteran's claim of entitlement to service connection for an ulcer condition.  If the July 2010 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a current ulcer condition, to include duodenitis and duodenal ulcers, which is etiologically related to his active service.  In rendering the requested opinion, the examiner must specifically consider and discuss all relevant evidence of record, including the private treatment records which document a June 1985 diagnosis of an ulcer.  

2.  Take all appropriate steps to verify the Veteran's reported in-service personal assault stressor event, to include obtaining any outstanding CID reports for the Veteran's reported personal assault and requesting a records search with the JSRRC or another relevant records repository for corroboration of the Veteran's reported personal assault.  All actions to verify the in-service personal assault stressor event should be fully documented in the claims file.  If, following the above actions, the RO is unable to verify the Veteran's in-service personal assault stressor event, the AOJ should make a formal finding to that effect.  

3.  If, and only if, the Veteran's reported in-service personal assault stressor event is verified, the Veteran should be afforded a VA examination by a physician with appropriate expertise to opine regarding any etiological relationship between any diagnosed acquired psychiatric disorder and the in-service stressor reported by the Veteran.  A complete rationale for any opinion expressed must be provided. 

4.  Undertake any additional development warranted, to include the possibility of VA examinations, regarding the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder; arthritis of the neck, knees, and feet; a bilateral shoulder disability; an ankle disability; a back disability; TMJ; and fatigue.  

5.  Following the above, provide the Veteran's representative, FDVA, with an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, and to submit any additional evidence and/or argument in support of the Veteran's claims on appeal.  

6.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for arthritis of the neck, knees, and feet; a bilateral shoulder disability; an ankle disability; a back disability; TMJ; fatigue; hypertension; and entitlement to a TDIU rating, to include consideration of the relevant evidence of record obtained pursuant to the above development.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


